BRYAN SCHRODER
United States Attorney

JENNIFER IVERS
Special Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jennifer.ivers@usdoj.gov

Attorney for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                ) No. 3:20-mc-000
                                           )
                         Plaintiff,        )
                                           )       PETITION FOR ORDER
          vs.                              )          TO SHOW CAUSE
                                           )
   ANTOINE DAVIS,                          )
                                           )
                         Defendant.        )
                                           )


       COMES NOW, the United States of America, by and through undersigned counsel

respectfully submits this Petition for an Order to Show Cause why the defendant should

not be held in criminal contempt.

       Although lawfully ordered to appear and produce by a Federal Grand Jury

Subpoena [See Attachment A], the defendant Antoine Davis has refused to comply.

Davis has been charged in another pending case, 3:19-cr-00131-TMB-MMS, where he is




         Case 3:20-mc-00001-TMB Document 1 Filed 01/15/20 Page 1 of 3
represented by Cristina Weidner Tafs. The United States Postal Inspection Service and

the United States Attorney’s Office are investigating separate charges against Davis, and

during the course of that investigation served Davis with a Federal Grand Jury Subpoena

requiring him to provide a handwriting exemplar as directed by federal agents. Davis

was transported to the United States Attorney’s Office on January 8, 2020, to provide the

exemplar. Although Davis is not represented by counsel in this as-yet-uncharged

investigation, Ms. Tafs was invited to the United States Attorney’s Office to assist in

answering Davis’s questions and explaining the subpoena. Notwithstanding that

assistance, Davis refused to provide an exemplar after being served the subpoena.

       It is settled that neither the Fifth Amendment privilege against self-incrimination,

the Sixth Amendment right to counsel, nor the Fourth Amendment’s search and seizure

protection bar the government from using a subpoena to compel a witness to provide

handwriting exemplars. Gilbert v. California, 388 U.S. 263, 266-67 (1967) (Fifth and

Sixth Amendments); United States v. Mara, 410 U.S. 19, 21-22 (1973) (Fourth

Amendment).

       Consequently, the undersigned respectfully requests that this Court order Davis to

show cause why he should not be held in criminal contempt.

       RESPECTFULLY SUBMITTED January 13, 2020, in Anchorage, Alaska.

                                                 BRYAN SCHRODER
                                                 United States Attorney

                                                 s/ Jennifer Ivers
                                                 JENNIFER IVERS
                                                 Special Assistant U.S. Attorney
                                                 United States of America


U.S. v. Davis                     2
         Case 3:20-mc-00001-TMB Document 1 Filed 01/15/20 Page 2 of 3
CERTIFICATE OF SERVICE

I hereby certify that on January 13, 2020,
a true and correct copy of the foregoing
was served electronically on the following:



s/ Jennifer Ivers
Office of the U.S. Attorney




U.S. v. Davis                     3
         Case 3:20-mc-00001-TMB Document 1 Filed 01/15/20 Page 3 of 3
